DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-20 directed to an invention non-elected without traverse.  Accordingly, claims 15-20 been cancelled.


Claim Rejections - 35 USC § 103
The rejections under 35 U.S.C 102 are withdrawn in light of the amendments made in the reply of 2/10/2021.

Allowable Subject Matter
Claims 1, 3-4, 6-12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 3-4 and 6-10, Applicant has incorporated previously indicated allowable subject matter from claim 5 into independent claim 1.
Regarding claims 11-12 and 14, Applicant has incorporated previously indicated allowable subject matter from claim 13 into independent claim 11.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/Examiner, Art Unit 2816  

/SELIM U AHMED/Primary Examiner, Art Unit 2896